UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34637 ANTHERA PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-1852016 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 25801 Industrial Boulevard, SuiteB Hayward, California (Address of Principal Executive Offices) (Zip Code) (510) 856-5600 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of November5, 2012, the number of outstanding shares of the registrant’s common stock, par value $0.001 per share, was 79,111,870. ANTHERA PHARMACEUTICALS,INC. FORM10-Q FOR THE QUARTER ENDED September30, 2012 INDEX Page PartI — Financial Information 3 Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of September30, 2012 and December31, 2011 3 Condensed Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September30, 2012 and 2011 and for the period from September9, 2004 (Date of Inception) to September30, 2012 4 Condensed Statements of Cash Flows for the Nine Months Ended September30, 2012 and 2011 and cumulative period from September9, 2004 (Date of Inception) to September30, 2012 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PartII — Other Information 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 6. Exhibits 42 Signatures 43 EX-31.1 EX-31.2 EX-32.1 EX-32.2 EX-101 2 Table of Contents PARTI — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED BALANCE SHEETS (in thousands, except share amounts) (unaudited) September30,2012 December31,2011 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Prepaid expenses and other current assets Total current assets Property and equipment — net Debt issuance costs TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued clinical expenses Accrued liabilities Accrued payroll and related costs Short term portion of notes payable, net of discount Total current liabilities Notes payable, net of discount Total liabilities Commitments and Contingencies (Note 5) Stockholders’ equity Common stock, $0.001 par value, 95,000,000 shares authorized; 79,111,870 and 40,933,354shares issued and outstanding as of September30, 2012 and December31, 2011, respectively 79 41 Additional paid-in capital Accumulated comprehensive loss ) ) Deficit accumulated during the development stage ) ) Total stockholders’ equity TOTAL $ $ See accompanying notes to condensed financial statements. 3 Table of Contents ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (in thousands, except share and per share data) (unaudited) Threemonthsended September30, Ninemonthsended September30, Cumulative Period from September9, (Dateof Inception) to September30, OPERATING EXPENSES: Research and development $ General and administrative Total operating expenses LOSS FROM OPERATIONS ) (23,370 ) ) (64,709 ) ) OTHER INCOME (EXPENSE): Other (expense) income ) ) ) Interest expense ) (920 ) ) (1,891 ) ) Mark-to-market adjustment of warrant liability — ) Beneficial conversion features — ) Total other income (expense) ) (1,073 ) ) (1,470 ) ) NET LOSS $ ) $ ) $ ) $ ) $ ) Net loss per share—basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of shares used in per share calculation—basic and diluted COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) See accompanying notes to condensed financial statements. 4 Table of Contents ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) NineMonthsEndedSeptember30, September9, (Dateof Inception)to September30, CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 12 Amortization of premium/(discount) on short-term investments — 84 56 Realized (gain)/loss on short-term investments and foreign currency exchange rates fluctuation 46 (8 ) ) Stock-based compensation expense Issuance of preferred and common stock for license fee, interest and service — — Beneficial conversion feature — — Amortization of discount and deferred interest on convertible notes and notes payable Amortization of debt issuance costs 93 76 Mark-to-market adjustment on warrant liability — — Changes in assets and liabilities: Prepaid expenses and other assets 69 ) Accounts payable ) Accrued clinical expenses Accrued liabilities ) ) Accrued payroll and related costs Net cash used in operating activities ) (47,104 ) ) INVESTING ACTIVITIES: Property and equipment purchases ) (1,318 ) ) Purchase of short-term investments ) (4,735 ) ) Proceeds from sale of short-term investments Net cash (used in) provided by investing activities 62 ) FINANCING ACTIVITIES: Proceeds from issuance of convertible notes and notes payable, net of issuance costs — Principal payment against note payable ) — ) Net proceeds from issuance of preferred stock — — Proceeds from issuance of common stock, net of offering costs Withholding taxes paid on vested restricted stock units ) (879 ) ) Proceeds from issuance of common stock pursuant to exercise of warrant — Proceeds from issuance of common stock pursuant to employee stock purchase plan and exercise of stock options, net Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) — ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS — Beginning of period — CASH AND CASH EQUIVALENTS — End of period $ $ $ NONCASH INVESTING AND FINANCING ACTIVITIES: Conversion of convertible promissory notes and accrued interest into common stock, SeriesA-2 convertible preferred stock and SeriesB-2 convertible preferred stock, including unamortized debt discount $
